Title: 11th.
From: Adams, John Quincy
To: 


       A very warm day. I loitered away my time, as I have, every day for these three weeks.
       Classmates dropping off. Very few will be left by the 21st. This evening the sodality went serenading and at 3 in the morning they play’d in our entry.
       Richard Whitney of Petersham, Worcester C, was 20, the 23d. of last February. His circumstances are low and he will find it very difficult to get through College; this situation distresses him, and affects his spirits: notwithstanding which his native humour, and his originality of genius, frequently break out; and appear conspicuous. I am fond of his character because there is some thing new in it: he has manners and ideas of his own, and does not keep forever in the old and beaten track; the generosity of his soul is admired, although it is cramped by poverty. His heart is benevolent and his disposition is amiable. As a scholar, the disadvantages under which he has laboured have prevented him from appearing to so great advantage, as he would if he could have spent all the time here, since his admission. As a speaker I know but little what improvements he has made; for he has been so much absent that I never heard him declaim but once.
      